—Judgment, Supreme Court, Bronx County (Patricia Williams, J.), rendered October 8, 1998, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
Defendant’s constitutional challenge to the procedure under which he was sentenced is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329). Concur — Rosenberger, J. P., Williams, Tom, Andrias and Marlow, JJ.